
	
		II
		111th CONGRESS
		1st Session
		S. 1136
		IN THE SENATE OF THE UNITED STATES
		
			May 21, 2009
			Ms. Stabenow (for
			 herself and Mr. Levin) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To establish a chronic care improvement demonstration
		  program for Medicaid beneficiaries with severe mental
		  illnesses.
	
	
		1.Short titleThis Act may be cited as the
			 Mental Illness Chronic Care
			 Improvement Act of 2009.
		2.Chronic care
			 improvement demonstration program for Medicaid beneficiaries with severe mental
			 illnesses
			(a)DefinitionsIn
			 this section:
				(1)Chronic care
			 improvement program operator
					(A)In
			 generalSubject to subparagraph (B), the term chronic care
			 improvement program operator means a qualified community program under
			 section 1913(b)(1) of the Public Health Service Act that has entered into a
			 chronic care improvement program operator agreement that meets the requirements
			 of subsection (e) with a participating State to carry out, directly or through
			 contracts with subcontractors, a severe mental illness chronic care improvement
			 demonstration program for targeted beneficiaries in the State.
					(B)Other entities
			 permittedSubject to approval by the Secretary, such term may
			 include any other entity that a participating State determines is appropriate
			 to carry out a severe mental illness chronic care improvement demonstration
			 program for targeted beneficiaries in the State.
					(2)MedicaidThe
			 term Medicaid means the Federal-State medical assistance program
			 established under title XIX of the Social Security Act (42 U.S.C. 1396 et
			 seq.).
				(3)Participating
			 stateThe term participating State means a State
			 with an approved application that has entered into a chronic care improvement
			 demonstration agreement with the Secretary to conduct a severe mental illness
			 chronic care improvement demonstration program under this section.
				(4)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
				(5)Severe mental
			 illness chronic care improvement demonstration programThe term
			 severe mental illness chronic care improvement demonstration
			 program means a program described in subsection (d) that is conducted
			 pursuant to a chronic care improvement demonstration agreement between the
			 Secretary and a participating State.
				(6)StateThe
			 term State has the meaning given that term for purposes of
			 Medicaid.
				(7)Threshold
			 condition
					(A)In
			 generalThe term threshold condition means a chronic
			 mental illness such as schizophrenia, schizoaffective disorder, bipolar
			 disorder, major clinical depression, or such conditions with co-occurring
			 substance abuse disorders.
					(B)Other
			 state-specified conditionsSuch term includes other conditions
			 contained in the Diagnostic and Statistical Manual of Mental Disorders IV
			 published by the American Psychiatric Association (or any successor publication
			 by such Association) selected by the participating State as appropriate
			 criteria for selection of targeted beneficiaries for participation in a severe
			 mental illness chronic care improvement demonstration program.
					(8)Targeted
			 beneficiary
					(A)In
			 generalThe term targeted beneficiary means an adult
			 individual who—
						(i)is
			 entitled to benefits under the State Medicaid plan (or a waiver of such
			 plan);
						(ii)has 1 or more of
			 the threshold conditions; and
						(iii)has been
			 identified by the State as likely to benefit from participation in a severe
			 mental illness chronic care improvement demonstration program.
						(B)Voluntary
			 participationA targeted beneficiary may participate in a severe
			 mental illness chronic care improvement demonstration program on a voluntary
			 basis and may terminate participation at any time.
					(b)Authority To
			 conduct demonstration program
				(1)Chronic care
			 improvement demonstration agreements
					(A)In
			 generalThe Secretary shall enter into chronic care improvement
			 demonstration agreements with States that submit approved applications under
			 this section to provide for the development, testing, evaluation, and
			 implementation of severe mental illness chronic care improvement demonstration
			 programs in accordance with this section.
					(B)PeriodA
			 chronic care improvement demonstration agreement entered into by the Secretary
			 and a participating State shall be for a period of 4 years.
					(C)Deadline for
			 initial agreementsNot later than October 1, 2010, the Secretary
			 shall enter into chronic care improvement demonstration agreements with not
			 more than 10 participating States to conduct a severe mental illness chronic
			 care improvement demonstration program under this section.
					(2)Chronic care
			 improvement program operator agreementsA chronic care
			 improvement demonstration agreement entered into between the Secretary and a
			 participating State shall require the participating State to enter into chronic
			 care improvement program operator agreements, consistent with subsection (e),
			 with chronic care improvement program operators to carry out the severe mental
			 illness chronic care improvement demonstration program in the State.
				(3)Post-demonstration
			 plan for continuity of servicesA State desiring to conduct a
			 severe mental illness chronic care improvement demonstration program under this
			 section shall include in its application to be selected as a participating
			 State a plan for ensuring continuity of services for targeted beneficiaries who
			 are participating in the program on any date (expected or unexpected) that the
			 demonstration program ceases to be conducted in the State.
				(c)Payments;
			 funding
				(1)In
			 generalBeginning October 1, 2010, the Secretary shall provide
			 for payments for not more than 10 participating States to conduct a severe
			 mental illness chronic care improvement demonstration program in accordance
			 with the requirements of this section.
				(2)Manner of paymentPayment to a State under this section shall
			 be made in the same manner as other payments are made to the State under
			 section 1903(a) of the Social Security Act (42 U.S.C. 1396b(a)).
				(3)No state match
			 requiredNo State shall be
			 required to provide State matching funds as a condition for receiving payments
			 under this section.
				(4)Funding
					(A)Limitation on
			 fundsThe total amount of payments under this section shall not
			 exceed $250,000,000 for the period of fiscal years 2011 through 2014.
					(B)Budget
			 authorityThis section constitutes budget authority in advance of
			 appropriations Acts and represents the obligation of the Secretary to provide
			 for the payment of amounts provided under this section.
					(C)Limitation on
			 paymentsIn no case may—
						(i)the aggregate
			 amount of payments made by the Secretary to a participating State for
			 administrative expenses relating to conducting a severe mental illness chronic
			 care improvement demonstration program under this section exceed 10 percent of
			 the aggregate amount of payments made to the State under this section;
			 and
						(ii)payments be
			 provided by the Secretary under this section for services provided under a
			 severe mental illness chronic care improvement demonstration program conducted
			 under this section for any fiscal year after fiscal year 2014.
						(d)Severe mental
			 illness chronic care improvement demonstration program
				(1)In
			 generalA severe mental chronic care improvement demonstration
			 program shall be designed to improve the health outcomes and satisfaction of
			 targeted beneficiaries participating in the program and shall—
					(A)provide such
			 beneficiaries with regular screening, registry tracking, and outcome
			 measurement processes at the time of psychiatric visits for, among other
			 purposes, developing an individualized, goal-oriented care management plan that
			 satisfies the requirements of paragraph (2);
					(B)provide each such
			 beneficiary with such a plan; and
					(C)carry out such
			 plan and other chronic care improvement activities carried out by the
			 State;
					(2)Elements of
			 care management planA care management plan for a targeted
			 beneficiary shall be developed with the beneficiary using person-centered
			 planning principles and shall, to the extent appropriate, include the
			 following:
					(A)Explicit general
			 health care goals, measured on a regular basis, such as—
						(i)improved access
			 to primary care services;
						(ii)improved
			 prevention;
						(iii)early
			 identification and intervention to avoid serious health issues; and
						(iv)better
			 management of chronic diseases, including but not limited to hypertension,
			 diabetes, obesity, and cardiovascular disease.
						(B)A designated
			 point of contact responsible for communications with the beneficiary and for
			 facilitating communications with other health care and related community
			 providers under the plan.
					(C)Coordination and
			 communication with family members who are actively engaged in supporting the
			 targeted beneficiary's participation in the program.
					(D)Self-care
			 education for the beneficiary in recognizing and managing symptoms of threshold
			 conditions, educating parents and family members, and educating physicians and
			 medical specialists as appropriate.
					(E)Education for
			 physicians and other community providers on required collaboration to enhance
			 communication of relevant clinical information.
					(F)Active
			 coordination of supportive community services, including peer support,
			 transportation, day care, personal assistance, housing, primary care (including
			 accompanying targeted beneficiaries to medical appointments), mental health
			 care, and other required services.
					(G)The use of
			 monitoring technologies that enable patient guidance through the exchange of
			 pertinent clinical information.
					(e)Terms and
			 conditions of chronic care improvement program operator agreements
				(1)RequirementsA
			 chronic care improvement program operator agreement entered into under this
			 section between a participating State and a chronic care improvement program
			 operator shall require the operator, with respect to targeted beneficiaries
			 enrolled in the program and covered by the agreement, to—
					(A)guide the
			 beneficiaries in managing their health (including all co-occurring medical or
			 surgical conditions, relevant health care services, and pharmaceutical needs)
			 and in performing activities as specified under each such beneficiaries care
			 management plan;
					(B)use
			 decision-support tools, such as evidenced-based practice guidelines, medication
			 algorithms, or other criteria as determined by the Secretary;
					(C)arrange for core
			 medical home team staff members, such as medical nurse practitioners, primary
			 care supervising physicians, and embedded nurse care managers;
					(D)initiate wellness
			 activities, including smoking cessation and weight management and physical
			 exercise programs;
					(E)participate with
			 the State to develop a clinical information database to track and monitor the
			 beneficiaries across settings and to evaluate outcomes;
					(F)monitor and
			 report to the participating State, in a manner specified by the Secretary, on
			 health care quality, cost, outcomes, and clinical milestones in achieving
			 recovery from mental illnesses and co-occurring addiction disorders;
					(G)meet medical home
			 quality standards, as promulgated by the National Committee on Quality
			 Assurance (NCQA) or such other quality assurance organizations as the Secretary
			 may specify;
					(H)meet such
			 clinical, quality improvement, financial, and other requirements as the
			 participating State deems to be appropriate for the targeted beneficiaries to
			 be served; and
					(I)comply with such
			 additional requirements as the participating State may specify.
					(2)Optional
			 servicesThe chronic care improvement program operator agreement
			 may permit a chronic care improvement program operator to—
					(A)use intake
			 assessment, health examination, medication management, vital signs monitoring,
			 preventive healthcare, disease specific goals implementation, patient health
			 education, or other primary care or general healthcare services as deemed
			 appropriate by the operator to carry out the program;
					(B)be recognized as
			 a patient-centered medical home in accordance with paragraph (4); and
					(C)where feasible,
			 to collaborate with primary care providers, including federally qualified
			 health centers or other community health centers, to provide the services
			 described in clause (i).
					(3)Manner of
			 paymentThe chronic care improvement program operator agreement
			 shall provide that the State shall pay the chronic care improvement program
			 operator in accordance with a methodology developed by the Secretary for
			 determining payment.
				(4)Patient-centered
			 medical home recognitionThe Secretary shall enter into an
			 agreement with the National Committee for Quality Assurance (NCQA), or other
			 quality assurance organization with appropriate experience evaluating
			 patient-centered medical homes as the Secretary may specify, for the purposes
			 of granting patient-centered medical home status to qualified chronic care
			 improvement operator sites.
				(f)Independent
			 evaluation
				(1)In
			 generalThe Secretary shall conduct an independent evaluation of
			 the severe mental chronic care improvement demonstration programs conducted
			 under this section. Such evaluation shall be done by grant, contract, or
			 interagency agreement with an entity with knowledge of severe mental illness
			 chronic care improvement programs and demonstrated experience in the evaluation
			 of such programs. The evaluation shall include an assessment of whether the
			 State demonstration programs conducted under this section—
					(A)enhance
			 coordination and integration of primary care and community mental health and
			 substance use disorder services;
					(B)improve
			 prevention, early identification, and intervention to avoid serious health
			 issues, including chronic diseases;
					(C)improve the
			 overall health status of targeted beneficiaries using a patient-centered
			 approach; and
					(D)produce financial
			 outcomes, including any cost savings to Medicaid.
					(2)Inclusion of
			 family membersThe Secretary shall ensure that the evaluation
			 collects and assesses information from family members who are involved with
			 supporting a targeted beneficiary's participation in a severe mental illness
			 chronic care improvement demonstration program conducted under this section
			 with respect to the results of the beneficiary's participation in the
			 program.
				(3)Report to
			 congressThe Secretary shall submit a report to Congress on the
			 results of the evaluation conducted under this subsection. The report shall
			 include such recommendations as the Secretary determines appropriate to—
					(A)guide the
			 development of future programs that provide comprehensive and integrated
			 behavioral and physical health care services to the severely mentally
			 ill;
					(B)assist pediatric
			 populations (with adjustments made based on age-related clinical profiles);
			 and
					(C)assist Medicare
			 beneficiaries under title XVIII of the Social Security Act (42 U.S.C. 1395 et
			 seq.).
					(g)Rules of
			 constructionNothing in this section shall be construed
			 as—
				(1)expanding the
			 amount, duration, or scope of benefits under a State Medicaid plan (or waiver
			 of such plan);
				(2)providing an
			 individual entitlement to participate in a severe mental illness chronic care
			 improvement demonstration program; or
				(3)providing any
			 hearing or appeal rights with respect to a severe mental illness chronic care
			 improvement demonstration program established under this section.
				(h)Clarification
			 of medicaid reimbursement for integrated mental health and primary care
			 servicesNot later than October 1, 2010, the Secretary shall
			 provide, by regulation, for changes to requirements under Medicaid relating to
			 reimbursement for primary care and behavioral health services to the same
			 patient, on the same day, at the same service site, so as to permit payment for
			 the provision of both types of services on the same day to the same
			 patient.
			(i)Secretarial
			 oversight and coordinationThe Secretary shall establish
			 procedures to promote active and effective coordination, collaboration, and
			 communication among the agencies, administrations, and centers of the
			 Department of Health and Human Services that are responsible for any matter
			 relating to the conduct or evaluation of the severe mental illness chronic care
			 improvement demonstration programs carried out under this section.
			
